Citation Nr: 1131671	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a left knee disability, status post total knee arthroplasty (TKA).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board notes that the Veteran filed a timely substantive appeal with respect to the denial of the issue of entitlement to service connection for a right knee disability.  A review of the record shows that this benefit was granted in a November 2008 Decision Review Officer (DRO) decision.  The Veteran has expressed his satisfaction with the disability rating assigned for this disability.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

A left knee disability, status post TKA, is manifested by painful motion and flexion limited to approximately 63 degrees during painful flare-ups.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, but not higher, for a left knee disability, status post TKA, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In March 2006, the Veteran underwent a left TKA.  In June 2006, the Veteran underwent a second left knee surgical procedure in order to try and remedy stiffness he was experiencing in the TKA.  Following both surgical procedures, the Veteran was seen for physical therapy.  The Veteran was reported only to have obtained, at most, 90 degrees of flexion in his right knee following the procedures.  The Veteran has also reported that he experiences constant pain, limitation of motion, and functional limitation despite the TKA.

In September 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported experiencing pain and some lack of endurance.  He denied experiencing any weakness, stiffness, swelling, heat, redness, instability, or giving way.  He denied any locking of the left knee and reported that he did not experience any fatigability.  The Veteran reported that he used Advil and Tylenol for treatment and denied experiencing flare-ups.  

Upon physical examination of his left knee, there was no laxity, Lachman's was negative, and McMurray's was negative.  Range of motion measurements were as follows: 90 degrees of flexion, upon both active and passive motion, limited by pain at the end range of motion; and, just shy of zero degrees of extension.  X-rays of the left knee revealed a total knee replacement.  There was no hardware failure in either the femoral or tibial components.  The examiner noted that she was unable to comment on the left knee function because the knee was complicated by post-operative manipulation healing.  She suggested that the Veteran's left knee be re-evaluated in six months to properly assess the knee function.

In July 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported experiencing pain and weakness.  He reported experiencing stiffness, especially with prolonged standing, sitting, and driving.  He reported that he was only able to stand for two hours in one position before experiencing fatigue, swelling, lack of endurance, and pain in his knee.  He denied experiencing any locking in his left knee and reported that he had not fallen as a result of his left knee disability.  The Veteran also denied experiencing any heat, redness, instability, giving way, dislocation, or recurrent subluxation.  He reported that he currently took Vicodin everyday for severe pain.  The Veteran reported experiencing painful flare-ups with prolonged standing or inclement weather.  He reported that if he sat in a car for a prolonged period, the pain in his left knee could go as high as a 10 out of 10 in intensity.  He denied using crutches, a brace, or a cane for ambulation assistance.  The Veteran reported that he used to work as a helicopter mechanic, but that as a result of his inability to kneel and squat, he had to take a different position where he had to stand most of his eight hour shift.  However, he did report that when his knee tired and began to swell, he was able to sit for short periods of time and rest his knee.  The Veteran reported that he was unable to perform household chores because of his knee.  

Upon physical examination of the left knee, the Veteran was found to have crepitus and mild clicking.  There was no evidence of edema or effusion, but the left knee was slightly warmer than the right.  Range of motion measurements of the left knee were as follows: 0-90 degrees with pain and a clicking sound at the end point.  The Veteran reported that he had tenderness over the medial patellar area.  The knee was stable, but there was an intermittent, loud popping noise upon range of motion.  The left knee was painful on range of motion and the joint function was noted to be additionally limited by pain, fatigue, weakness, stiffness, and lack of endurance following repetitive range of motion.  The examiner noted that the major functional limitation was pain and that after repetitive use, there was an additionally 25-30 percent reduction in range of motion due to pain.  The Board notes that the additional percentage of limitation of motion due to pain on repetition would put the Veteran's flexion to 63 degrees.  There was no laxity, Lachman's was negative, and McMurray's was negative.  Deep tendon reflexes on the left were preserved and diagnostic studies showed good medial joint space with TKA as noted.  The examiner reported that the Veteran had moderate to severe functional limitations and loss with flare-ups in his left knee.

The examiner also performed a scar examination.  The Veteran was found to have a well-healed incision at the anterior and lateral region of the knee.  The scar measured nine inches in length and was curvilinear.  There was no keloid formation, edema, or pain to palpation of the scar.  The texture of the skin was normal and the scar was stable, superficial, and not deep.  There was no elevation or depression of the surface contour of the scar.  The scar was slightly hyperpigmented when compared to the normal areas of the skin, but there was no area of induration or inflexibility over the scar.  There was no limitation of motion or other function as a result of the scar.  

The Board finds that the Veteran is entitled to a 60 percent disability rating for a left knee disability, status post TKA, for the entire period on appeal.  In this regard, the Board notes that the Veteran experiences continued pain and significantly decreased range of motion despite the TKA.  Additionally, the July 2008 VA examiner clearly noted that the Veteran had moderate to severe functional limitations.  The Board finds that these symptoms more nearly approximate the chronic residuals consisting of severe painful motion or weakness required for the 60 percent disability rating than the residuals contemplated by the minimum 30 percent disability rating.  The Board notes that this is the highest disability rating assignable for a TKA.

The Board has also considered assigning a compensable disability rating for the Veteran's residual surgical scar.  However, there is no evidence that the scar is of an area at least 144 square inches in size, that the scar is superficial or unstable, that the scar was painful on examination, or that the scar caused any sort of limitation of function.  Therefore, a compensable disability rating for the surgical scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased disability rating granted in this decision.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation of 60 percent for left knee disability, status post TKA, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


